DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 9/2/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and have been examined under the effective filing date of 9/6/2018.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such the evaluator being configured to (claim 1,) the controller is configured to (claim 1,) a first memory unit (claim 8,) a communications unit (claim 9,) and an evaluation unit (claim 10.)
There is no additional structural limitations seen in the relevant claims.
It is seen that the evaluation unit and the evaluator being configured are synonymous (evaluation unit (or evaluator) 65, as seen in ¶0026, Fig. 1, Fig. 2a and Fig. 2b of the Specification.) In ¶0032 of the Specification, the evaluation unit 65 forms a total weight.  In ¶0013 of the Specification, “The vending device includes an evaluation unit which, at periodic intervals or when the total weight detected by the at least two weighing cells changes, is designed to determine new coordinates of the center of gravity from the data of the weighing cells. The vending device includes a control unit which is designed to determine a product area within the display area based upon changes in the coordinates of the center of gravity. The control unit is designed to determine, from the change in the total weight, the weight of the goods removed or added in the determined product area and to update the inventory.”
It is shown that the evaluator transmits data to the controller in ¶0032 of the Specification, “The coordinates of the center of gravity and the total weight are transmitted by the evaluation unit 65 to a control device (or controller or control unit) 41.”  Further, the controller is seen in Fig. 2a and Fig. 2b.
In ¶0036 of the Specification, it is seen the memory 44.  There is no mention of a memory unit in the Specification.
The only mention of a communications unit is in ¶0020 of the Specification.  It is not seen in the drawings or referenced by a number.
Regarding the evaluator/evaluation unit and controller, Fig. 2a and Fig. 2b disclose sufficient structure to determine the interpretation of the claim limitations and no 112 rejection is needed in this case.
Regarding the memory unit and communications unit, there is no mention of a structural or software-based disclosure in the present disclosure to sufficiently determine the interpretation of these claim limitations.  See the 112 rejection.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 and 9 are rejected under 35 U.S.C. 112(b). Claim limitations a first memory unit (claim 8) and a communications unit (claim 9,) invoke 35 U.S.C. 112(f.) 
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no mention of a structural or software-based disclosure in the present disclosure to sufficiently determine the interpretation of these claim limitations.  In ¶0036 of the Specification, it is seen the memory 44.  There is no mention of a memory unit in the Specification.  The only mention of a communications unit is in ¶0020 of the Specification.  It is not seen in the drawings or referenced by a number.  This is not enough to satisfy the 
It must be mentioned, if the limitations in question are hardware based, the specific structure of the module, or if software based, the code, algorithm, or steps taken to perform the recited functions of the modules. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification
already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnet et al. (Pub. No. US 2019/0104864 A1) in view of Tkachenko et al. (Pub. No. US 2014/0316561 A1.)
Regarding Claims 1 and 10, Barnet discloses at least one display area, wherein the display area is formed by a rigid body, wherein the display area comprises at least two, spatially-separated product areas, wherein the rigid body of the display area is held by force transmission areas of at least two weighing cells, (Barnet Fig. 1 showing the display area formed by rigid bodies (100) and comprising spatially-separated product areas (Shelf #N) held by force transmission areas of at least two weighing cells (102 and 104) and 
an evaluator, (Barnet ¶0026; processor) the evaluator being configured to, at periodic intervals (Barnett Fig. 11 shows readings taken at different points in time) or when a total weight detected by the at least two weighing cells changes: (Barnet ¶0042; detecting a change of weight in a bottle position)
determine new coordinates of a center of gravity (Barnet ¶0046; position (X) of a change-in-weight event) from data of the weighing cells, and (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf
transmit the new coordinates to a controller, (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor)
wherein the controller is configured to: 
determine a product area within the display area based upon changes in the coordinates of the center of gravity, (Barnet ¶0047; value of X when calculated is rounded to the nearest integer (and typically bounded to the range of 0 to (k1-1)) to determine which bottle position is where the weight change occurred.)
determine, from the change in a total weight, the weight of goods removed from or added to the determined product area, and (Barnet ¶0026; Data provided by the load cells to the processor allows for the determination of the location on the shelf assembly of a bottle that was picked up, its contents diminished including via a change in weight, and the time of this occurrence.)
(Barnet ¶0026; The system converts the change in weight to volume depending on what bottle was poured. [0032] The volume poured is compared to the records of the Point of Sale System and the recipe for the drink sold to determine if the liquid dispensed was over poured, under poured, or not sold at all.)
Barnet does not disclose a vending device.
Tkachencko discloses a vending device. Tkachencko also discloses at least one display area, wherein the display area is formed by a rigid body and comprises at least two spatially-separated product areas. (Tkachencko Fig. 1, ¶¶0080, 0082; shows vending machine with plurality of spatial areas using a weight sensor to determine inventory.)
The primary reference teaches shelves that contains weight sensors to locate products that are then measured and accounted for in inventory systems.  The primary reference teaches a system to send a notification when the inventory reaches a certain value.
The secondary reference discloses a vending machine with a weight sensor beneath its product.  The vending machine has a plurality of display areas and is a self-service machine.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vending machine of the secondary reference for the shelving system of the primary reference.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 2, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the vending device is a vending device for self-service sales. (Tkachencko ¶0080; patron then approaches the vending machine 102 to make a transaction, the display 130 prompts the patron to enter a cashless payment mechanism, the payment collection module 140 receives a cashless payment mechanism entered by the patron.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vending machine of the secondary reference for the shelving system of the primary reference.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 4, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the controller is configured to determine, from the total weight of the removed or added goods and an average weight per good, the average weight being assigned to the product area, a count of the removed or added goods. (Barnet Fig. 13 showing recent pours with amount of inventory removed based on the weight removed)

Regarding Claim 5, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the controller updates the inventory within each product area, comprising the product area, on the basis of the removed or added goods. (Barnet Fig. 12B shows a view of the inventory updated in real time)

Regarding Claim 8, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the vending device comprises a first memory unit in which corresponding product information is assigned to the product areas in the display area. (Barnet Fig. 13 shows product information assigned to product areas (stations.))

Regarding Claim 9, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the vending device comprises a communications unit which is configured to send or output a message if the inventory in the product area falls below a threshold value assigned to the product area. (Barnet Fig. 13 shows a low amount notification)

Regarding Claim 11, Barnet as modified by Tkachencko discloses the method according to claim 10, the method further comprising the following steps: 
periodically taring all of the weighing cells, (Barnet ¶0049; The calibration is conducted by taking three test readings. The first test reading is conducted with an empty shelf 100.) and 
determining new coordinates of the center of gravity (Barnet ¶0046; position (X) of a change-in-weight event) and a new total weight using the new weighing data when the weight measured by at least one weighing cell changes. (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,)

Claims 3, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnet et al. (Pub. No. US 2019/0104864 A1) in view of 
Regarding Claim 3, Barnet as modified by Tkachencko discloses the vending device according to claim 2, but wherein the vending device comprises three or four weighing cells which hold the rigid body of the display area.
Goldstein discloses wherein the vending device comprises three or four weighing cells which hold the rigid body of the display area.  (Goldstein 27:46; a weight sensor 120(6) is positioned at each of the four corners of a shelf,) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of raising the number of weighing cells because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.

Regarding Claim 6, Barnet as modified by Tkachencko discloses the vending device according to claim 1, but not wherein the weighing cells are tared periodically and simultaneously.
Goldstein discloses wherein the weighing cells are tared periodically and simultaneously (Goldstein 28:23; During operation, the weight data 126 may be "tared" or zeroed out while the load on the platform measured by the weight sensors 120(6) is in a stable state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of zeroing out weighing cells because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a calibrated weighing model.

Regarding Claim 7, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the evaluator is configured to determine the product area from the vector and the total weight (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,) but not wherein the evaluator is configured to determine, when the total weight changes, a vector between previous coordinates of the center of gravity and the new coordinates of the center of gravity.
Goldstein discloses wherein the evaluator is configured to determine, when the total weight changes, a vector between previous coordinates of the center of gravity and the new coordinates of the center of gravity. (Goldstein 27:63; data 442 may be expressed as a vector value having a direction and a magnitude. For example, the LWC data 442 may comprise a vector having a first endpoint at an origin of the inventory location 114 and a second endpoint at the location of the weight change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of calculating a new location using updated coordinate mapping because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.

Regarding Claim 12, Barnet as modified by Tkachencko discloses the method according to claim 11, further comprising the following steps: 
assigning the product area based upon the determined vector and the total weight, (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,)
(Barnet ¶0026; …in addition to determining the change of weight.)
determining a count of goods on the basis of the weight of the removed or added goods and a weight per good, and (Barnet ¶0026; Data provided by the load cells to the processor allows for the determination of the location on the shelf assembly of a bottle that was picked up, its contents diminished including via a change in weight, and the time of this occurrence.)
updating the inventory in the assigned product area. (Barnet ¶0026; The system converts the change in weight to volume depending on what bottle was poured. [0032] The volume poured is compared to the records of the Point of Sale System and the recipe for the drink sold to determine if the liquid dispensed was over poured, under poured, or not sold at all,) but not
determining a vector between the previous coordinates of the center of gravity and the new coordinates of the center of gravity.
Goldstein discloses determining a vector between the previous coordinates of the center of gravity and the new coordinates of the center of gravity. (Goldstein 27:63; data 442 may be expressed as a vector value having a direction and a magnitude. For example, the LWC data 442 may comprise a vector having a first endpoint at an origin of the inventory location 114 and a second endpoint at the location of the weight change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of calculating a new location using updated coordinate mapping because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.

Regarding Claim 13, Barnet as modified by Tkachencko and Goldstein discloses the method according to claim 12, the method further comprising the following steps: 
comparing the updated inventory in the assigned product area with a threshold value defined for the product area, and (Barnet Fig. 13 shows low or empty inventory notifications based on changes in weight and comparison to a threshold value)
ending or displaying information that the threshold value has been undershot, if the updated inventory falls below the threshold value. (Barnet Fig. 13 shows low or empty inventory notifications based on changes in weight and comparison to a threshold value)

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Wang et al. (Pub. No. US 2018/0340856 A1.) Wang discloses a platform scale designed to detect a center-of-gravity offset by using 4 weighing sensors. Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANT/
Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624